Citation Nr: 0625289	
Decision Date: 08/16/06    Archive Date: 08/24/06

DOCKET NO.  06-00 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from June 1942 to December 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision of the Denver, 
Colorado, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO awarded service connection for bilateral 
hearing loss and assigned a noncompensable evaluation, 
effective April 26, 2004.

In June 2006,  the veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing has been associated with the 
claims file.  At the hearing, the veteran pointed out that he 
had reported to a VA audiologist that he had tinnitus and 
complained that the audiologist had failed to address the 
etiology of the tinnitus, as VA had asked him to do.  There 
appears to be a misunderstanding on this issue.  When the 
veteran was examined for the purposes of establishing service 
connection for bilateral hearing loss, VA asked the examiner 
to see if the veteran reported tinnitus and that if he did, 
to express an opinion on the likelihood that tinnitus was 
related to service.  

The record reflects that at the June 2004 VA audiological 
evaluation, the veteran specifically denied having tinnitus, 
as reported by the VA audiologist in the report.  Thus, the 
audiologist did not need to address the etiology of a 
disability the veteran denied having.  However, at the 
November 2005 VA audiological evaluation, the veteran 
reported he had "dizziness or tinnitus."  The examiner did 
not address the etiology of such complaints.  It is clear 
that the veteran has raised issues of entitlement to service 
connection for tinnitus and dizziness.  As these claims have 
not been procedurally prepared nor certified for appellate 
review, the Board is referring them to the RO for initial 
consideration and appropriate action.  Godfrey v. Brown, 7 
Vet. App. 398 (1995).




FINDING OF FACT

Bilateral hearing loss disability is manifested by an average 
pure tone threshold of 59 decibels on the right and 60 
decibels on the left.  Discrimination ability averages at 
96 percent correct on the right and 92 percent correct on the 
left.  


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION
I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005)) imposes obligations on VA in terms of its 
duty to notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

The Board finds that the VCAA notice requirements have been 
satisfied by the May 2004 letter and the November 2005 
statement of the case.  Initially, it must be noted that the 
claim for entitlement to an initial compensable evaluation 
for bilateral hearing loss is a downstream issue from the 
veteran's claims for entitlement to service connection for 
bilateral hearing loss.  For example, the veteran filed a 
formal claim for entitlement to service connection for 
bilateral hearing loss in April 2004.  The RO issued a VCAA 
letter in May 2004 informing the veteran of what the evidence 
must show to substantiate a claim for service connection.  
The RO granted service connection in the July 2004 rating 
decision, and the veteran has appealed the evaluation 
assigned for bilateral hearing loss.  This is considered a 
"downstream" issue, as the veteran has raised a new issue 
(increased rating), following the grant of the benefit sought 
(service connection).  

In this type of circumstance, if the claimant has received a 
VCAA letter for the underlying claim and raises a new issue 
following the issuance of the rating decision, here, a claim 
for an increased rating, the provisions of 38 U.S.C.A. 
§ 5104(b) and § 7105(d) require VA to issue a statement of 
the case if the disagreement is not resolved.  Id.  The RO 
issued a statement of the case in November 2005, wherein it 
provided the veteran with the regulation that addresses how 
evaluations for hearing loss are assigned.  Therefore, VA has 
met its duty to notify the veteran in connection with his 
claim for an increased rating.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473, 500-01 (2006) (Court found that VA had 
fulfilled its duty to notify when RO, following the 
submission of notice of disagreement regarding effective date 
assigned for service connection claim, issued a statement of 
the case that addressed what was necessary to achieve an 
earlier effective date for the service-connected disability).

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, in the May 2004 
letter, VA stated that it was responsible for obtaining any 
relevant records held by any federal agency and that it would 
make reasonable efforts to get any relevant records not held 
by a federal agency, which included medical records from 
state or local governments, private doctors and hospitals, or 
current or former employers.  VA also asked the veteran to 
submit any evidence in his possession that pertained to the 
claim.  

VA has obtained VA medical records and provided the veteran 
with two examinations in connection with this claim.  

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2005); 
Pelegrini II, supra; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

II.  Hearing Loss

The veteran states that he warrants a higher evaluation for 
the service-connected bilateral hearing loss disability.  At 
the June 2006 video conference hearing, the veteran testified 
he had difficulty hearing people when he would go out 
socially and felt left out of conversations with family and 
friends.  His wife would have to shout at him so that he 
could hear her.  He stated he wore hearing aids, which he had 
just received in December 2005.  He had to watch television 
with the volume turned up loudly, which his family did not 
like.  The veteran noted that when he was working part-time 
at Sears (he has since retired), he had difficulty 
understanding the customers.  

A June 2004 audiological evaluation shows pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
35
60
65
75
LEFT
35
65
65
70

Speech audiometry revealed speech recognition ability of 
96 percent in the right ear and 96 percent in the left ear.  
The audiologist noted that the reliability of the test 
results was good.  He stated the results showed a moderately 
severe sensorineural hearing loss, bilaterally.  
A November 2005 audiological evaluation shows pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
35
60
65
75
LEFT
35
65
70
70

Speech audiometry revealed speech recognition ability of 
96 percent in the right ear and of 92 percent in the left 
ear.  The audiologist stated pure tone testing revealed mild 
to severe sensorineural hearing loss in the right ear and 
mild to moderate-severe sensorineural hearing loss in the 
left ear.  He noted that speech discrimination skills were 
"excellent" bilaterally.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2005).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran is contesting the disability evaluation that was 
assigned following the grant of service connection for 
bilateral hearing loss.  This matter therefore is to be 
distinguished from one in which a claim for an increased 
rating of a disability has been filed after a grant of 
service connection.  The Court has observed that in the 
latter instance, evidence of the present level of the 
disability is of primary concern, Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. 
App. 55 (1994)), and that as to the original assignment of a 
disability evaluation, VA must address all evidence that was 
of record from the date the filing of the claim on which 
service connection was granted (or from other applicable 
effective date).  See Fenderson, 12 Vet. App. at 126-127.  
Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate, or 
"staged," evaluations of the disability based on the facts 
shown to exist during the separate periods of time.  Id.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Evaluations of defective hearing range from noncompensable to 
100 percent for service-connected bilateral hearing loss.  
These evaluations are based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination testing together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  To evaluate the degree of disability from defective 
hearing, the rating schedule establishes eleven auditory 
acuity levels from Level I for essentially normal acuity 
through XI for profound deafness.  38 C.F.R. § 4.85, Table VI 
(2005).

The Roman numerals are assigned based upon the average 
puretone threshold and speech discrimination for each ear.  
The average puretone threshold is determined by adding up the 
puretone thresholds at 1000, 2000, 3000, and 4000 Hertz and 
dividing that number by four.  38 C.F.R. § 4.85.  The Roman 
numeral is located at the point where the average puretone 
threshold and speech discrimination intersect in Table VI.

The Court has noted that the assignment of disability ratings 
for hearing impairment are derived at by a mechanical 
application of the numeric designations assigned after 
audiological evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of an initial compensable evaluation for bilateral 
hearing loss disability.  The June 2004 results establish 
that the veteran has an average puretone threshold of 59 in 
the right ear (235/4) with 96 percent discrimination.  The 
left ear has an average puretone threshold of 59 (235/4) with 
96 percent discrimination.  From Table VI of 38 C.F.R. 
§ 4.85, a Roman Numeral II is derived for both the right ear 
and the left ear.  The November 2005 results establish that 
the veteran has an average puretone threshold of 59 in the 
right ear (235/4) with 96 percent discrimination.  The left 
ear has an average puretone threshold of 60 (240/4) with 
92 percent discrimination.  From Table VI of 38 C.F.R. 
§ 4.85, a Roman Numeral II is derived for both the right ear 
and the left ear.  

A noncompensable evaluation is derived from Table VII of 38 
C.F.R. § 4.85 by intersecting row II with column II (since 
both ears have the same Roman numeral, neither ear is the 
"better ear."  The results are the same for both the 2004 
and 2005 audiological evaluations.  Thus, the preponderance 
of the evidence is against a compensable evaluation for 
bilateral hearing loss.  

The Board is aware of the veteran's multiple complaints about 
not being able to hear well and having to wear a hearing aid, 
as well as his wife's complaints regarding the veteran's 
hearing loss; however, it must be reiterated that disability 
ratings for hearing impairment are derived by a mechanical 
application of the numeric designations assigned after 
audiological evaluations are rendered.  Lendenmann, 3 Vet. 
App. at 349.  There was no indication the audiological 
evaluations produced test results which were invalid.  In 
fact, the audiologist noted that the 2004 results were very 
reliable, which indicates that the veteran was honest in 
reporting his level of hearing loss.  The veteran provided 
credible testimony at the June 2006 hearing before the 
undersigned.  Nevertheless, the clinical findings establish 
that the preponderance of the evidence is against a 
compensable evaluation for bilateral hearing loss disability.  
The benefit-of-the-doubt rule is not for application.  See 
Gilbert, 1 Vet. App. at 55. 

Accordingly, because both audiological evaluations do not 
show that the veteran warrants a compensable evaluation, the 
Board finds no basis upon which to predicate assignment of 
"staged" ratings pursuant to Fenderson, supra.

The Board regrets that a more favorable determination could 
not be made in this case.  If the veteran feels his hearing 
loss has worsened at a later date, he may file a new claim 
for an increased evaluation.  


ORDER

An initial compensable evaluation for bilateral hearing loss 
is denied.



________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


